Exhibit 10.1

OREXIGEN THERAPEUTICS, INC.

KEY EXECUTIVE EMPLOYEE RETENTION BONUS PLAN

APPROVED BY THE COMPENSATION COMMITTEE OF THE

BOARD OF DIRECTORS ON MARCH 2, 2011

This Key Executive Employee Retention Bonus Plan (the “Plan”) is established by
Orexigen Therapeutics, Inc., a Delaware corporation (the “Company”), effective
as of the date set forth above.

1. Purpose of the Plan. The Company considers it essential to the operation of
the Company that its key executive employees be retained for a period of time
during a critical phase in the Company and believes that existing equity award
grants may not provide adequate incentives. The purpose of the Plan is to
establish a retention bonus payment to provide incentive for key executive
employees to continue in the service of the Company through September 30, 2011.
The Plan is meant to supplement and work in conjunction with (and not to
replace) the Company’s other incentive programs, such as its option plans,
severance arrangements and other equity plans, in order to achieve the purposes
discussed above.

2. Definitions.

2.1 “Base Salary” shall mean the greater of a Participant’s base pay (excluding
incentive pay, commissions, bonuses, expenses or expense allowances and other
forms of variable compensation), at the rate in effect during the last regularly
scheduled payroll period immediately preceding the Payment Date. With respect to
Participants who are not exempt employees under applicable wage and hour laws,
the Base Salary shall be based on the standard rate for a forty (40) hour week.

2.2 “Board” means the Board of Directors of the Company.

2.3 “Participant” will mean an employee of the Company who has been designated
as a Participant by the Board (or a committee thereof) and who has signed and
returned a valid Participation Agreement to the Company within thirty (30) days
after being provided such Participation Agreement. The employees initially
eligible to participate in the Plan are listed on EXHIBIT A hereto.

2.4 “Participation Agreement” will mean an agreement between a Participant and
the Company in substantially the form of EXHIBIT B hereto.

2.5 “Payment Date” will mean September 30, 2011.

2.6 “Retention Bonus” will mean a one-time lump sum cash payment equal to 3
months of the Participant’s Base Salary.



--------------------------------------------------------------------------------

3. Interpretation and Administration of the Plan. The Plan will be interpreted
and administered by the Company’s General Counsel, whose actions in interpreting
the terms of the Plan and administration of the Plan will be final and binding
on all Participants.

4. Eligibility to Earn a Retention Bonus.

4.1 Except as otherwise provided in a Participant’s Participation Agreement and
subject to Section 4.2 below, on the Payment Date, Participant will be entitled
to his or her Retention Bonus.

4.2 In order to be eligible for a Retention Bonus, the Participant must remain
continuously employed by the Company and must be in good performance standing
with the Company through and including the Payment Date. A Participant will be
deemed to be in good performance standing if, in the sole discretion of the
Company, the Participant is in active employment status through the Payment
Date, satisfactorily performing all assigned tasks, and complying with the
Company’s policies and procedures (including the Orexigen Employee
Nondisclosure, Proprietary Information, Inventions, Nonsolicitation and
Noncompetition Agreement (such form, or any similar form, the “Proprietary
Agreement”).

5. Payment of Retention Bonus. If the conditions for earning the Retention Bonus
set forth in the Plan and the applicable Participation Agreement are satisfied,
each Participant will be entitled to be paid his or her Retention Bonus in cash
and in a lump sum as soon as practical following the Payment Date.

6. Withholding of Compensation. The Company will withhold from any payments
under the Plan and from any other amounts payable to a Participant by the
Company any amount required to satisfy the income and employment tax withholding
obligations arising under applicable federal and state laws in respect of the
Retention Bonus. Each Participant is encouraged to contact his or her personal
legal or tax advisors with respect to the benefits provided by the Plan. Neither
the Company nor any of its employees, directors, officers or agents are
authorized to provide any tax advice to Participants with respect to the
benefits provided under the Plan.

7. No Guarantee of Employment. The Plan is intended to provide a financial
incentive to Participants and is not intended to confer any rights to continued
employment upon Participants whose employment will remain at-will and subject to
termination by either the Company or Participant at any time, with or without
cause or notice.

8. Status as Creditor. A Participant’s sole right under the Plan will be as a
general unsecured creditor of the Company and the acquiring or surviving
corporation.

9. No Assignment or Transfer by Participant. None of the rights, benefits,
obligations or duties under the Plan may be assigned or transferred by any
Participant except by will or under the laws of descent and distribution. Any
purported assignment or transfer by any such Participant will be void.

 

2.



--------------------------------------------------------------------------------

10. Termination of the Plan. The Plan will terminate and no amounts will be
earned and payable hereunder as of and effective on the earliest to occur of any
liquidation, dissolution or winding up of the Company prior to the Payment Date,
provided that such termination shall not occur until such time as all earned
payments due under the Plan have been paid.

11. Amendment of the Plan. The Plan may be amended by the Board, provided that
no amendment will adversely affect the rights of a Participant hereunder without
written consent of such Participant. Notwithstanding the foregoing, any
particular Participation Agreement may be amended to the detriment of a
Participant solely with the written consent of such the Participant.

12. Governing Law. The rights and obligations of a Participant under the Plan
will be governed by and interpreted, construed and enforced in accordance with
the laws of the State of California without regard to its or any other
jurisdiction’s conflicts of laws principles.

13. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

14. Entire Agreement. The Plan and the executed Participation Agreements set
forth all of the agreements and understandings between the Company and
Participants with respect to the subject matter hereof, and supersedes and
terminates all prior agreements and understandings between the Company and
Participants with respect to the subject matter hereof.

15. Execution. To record the adoption of the Plan as set forth herein, effective
as of March 2, 2011, Orexigen Therapeutics, Inc. has caused its duly authorized
officer to execute the same this 4th day of March, 2011.

 

OREXIGEN THERAPEUTICS, INC.

/s/ Heather D. Turner

By: Heather D. Turner

Title: SVP, General Counsel and Secretary

[INTENTIONALLY LEFT BLANK]

 

3.



--------------------------------------------------------------------------------

EXHIBIT A

The following key executive employees are eligible to participate in the Plan:

Preston Klassen

Mark Booth

Dawn Viveash

Jay Hagan

Heather Turner

Carol Baum



--------------------------------------------------------------------------------

EXHIBIT B

OREXIGEN THERAPEUTICS, INC.

KEY EXECUTIVE EMPLOYEE RETENTION BONUS PLAN

PARTICIPATION AGREEMENT

This Participation Agreement (the “Participation Agreement”) is entered into by
and between Orexigen Therapeutics, Inc., a Delaware corporation (the “Company”),
and the undersigned employee of the Company, as of the date set forth below.
Attached is a copy of the Orexigen Therapeutics, Inc. Key Executive Employee
Retention Bonus Plan (the “Plan”). Each capitalized term not defined in this
Participation Agreement will have the meaning ascribed to such term in the Plan.

The Board has designated you a Participant in the Plan.

The Retention Bonus to which you are eligible to receive will be equal to three
(3) months of your Base Salary.

You are encouraged to read the Plan in its entirety. The final decision as to
whether you have earned any payments under the Plan will be made by the Board in
accordance with the Plan.

To indicate your acceptance of your designation as a Participant in the Plan,
please sign a copy of this Participation Agreement in the space indicated below
and return it to the undersigned on or before April [    ], 2011.

 

OREXIGEN THERAPEUTICS, INC.

By:

 

 

Name: Heather D. Turner

Title: SVP, General Counsel and Secretary

ACCEPTED AND ACKNOWLEDGED:

I hereby accept my designation as a Participant in the Orexigen Therapeutics,
Inc. Key Executive Employee Retention Bonus Plan.

 

Dated:

                            By:                          
                                         
                                                            Name:  
                                                                       
                                            

 

2.